UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7714



GEORGE SAMUEL GREEN, JR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-2063-2)


Submitted:   March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se. Matthew P. Dullaghan,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., seeks to appeal the district court’s

order adopting the report and recommendation of a magistrate judge.

We dismiss the appeal for lack of jurisdiction because Green’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on May 2,

2000.    Green’s notice of appeal was filed on November 26, 2000.*

Because Green failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny Green’s

outstanding motions, deny a certificate of appealability and dis-

miss the appeal.    We dispense with oral argument because the facts




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3